

Exhibit 10.2


SPONSOR’S VOTING AND SUPPORT AGREEMENT
 
SPONSOR’S VOTING AND SUPPORT AGREEMENT, dated as of June 11, 2009 (this
“Agreement”), by and among Capitol Acquisition Corp. (the “Company”), Pine River
Capital Management L.P. (“Pine River”), Two Harbors Investment Corp. (“Parent”),
Two Harbors Merger Corp. (“Merger Sub”), PRCM Advisers LLC (the “Manager”) and
Amanda Eilian (the “Sponsor”) (capitalized terms used but not defined herein
have the meanings set forth in Article I).
 
WHEREAS, on the date hereof, the Company, Pine River, Parent and Merger Sub are
entering into a merger agreement (the “Merger Agreement”) whereby Merger Sub
will be merged with and into the Company and pursuant to which each issued and
outstanding share of common stock of the Company (the “Shares”) shall be
converted into the right to receive a certain number of fully paid and
nonassessable shares of common stock of Parent upon the terms and subject to the
conditions set forth in the Merger Agreement;
 
WHEREAS, as a condition to Pine River’s, Parent’s and Merger Sub’s willingness
to enter into the Merger Agreement, Pine River, Parent and Merger Sub have
requested that the Company and Sponsor enter into this Agreement pursuant to
which Sponsor agrees to vote any Shares acquired after the IPO (“Post-IPO
Shares”) in favor of the Merger at the Company Stockholders Meeting (as defined
herein);
 
WHEREAS, in connection with the Merger, the Company is seeking an agreement
substantially in the form attached hereto as Exhibit B (the “Warrant Agreement
Amendment”) to amend the Warrant Agreement, made as of November 8, 2007 (the
“Warrant Agreement”), between the Company and Continental Stock Transfer & Trust
Company (the “Warrant Agent”) to, among other things, increase the exercise
price and duration of the Company’s warrants (the “Warrants”);
 
WHEREAS, Section 9.8 of the Warrant Agreement requires the written consent of
the registered holders of a majority of the then-outstanding Warrants to amend
the Warrant Agreement;
 
WHEREAS, as a condition to Pine River’s, Parent’s and Merger Sub’s willingness
to enter into the Merger Agreement, Pine River, Parent and Merger Sub have
requested that the Company and Sponsor enter into this Agreement pursuant to
which Sponsor, as a holder of Warrants, if any, agrees to give his written
consent to the Warrant Agreement Amendment at the Company Warrantholders Meeting
(as defined herein);
 
WHEREAS, Sponsor is the record and beneficial owner of, and has the right to
vote and dispose of, (i) that number of Shares (such Shares, together with any
other Shares of the Company beneficially owned or acquired by the Sponsor after
the date hereof whether acquired directly or indirectly, being collectively
referred to herein with respect to such Sponsor as the “Sponsor Shares”), if
any, and (ii) that number of Warrants (such Warrants, together with any other
Warrants of the Company beneficially owned or acquired by the Sponsor after the
date hereof whether acquired directly or indirectly, being collectively referred
to herein with respect to such Sponsor as the “Sponsor Warrants”), if any, set
forth opposite Sponsor’s name on Exhibit A hereto;
 
WHEREAS, as a condition to Pine River’s, Parent’s and Merger Sub’s willingness
to enter into the Merger Agreement, Pine River, Parent and Merger Sub have also
requested that the Company and Sponsor enter into this Agreement pursuant to
which Sponsor agrees to certain transfer restrictions in respect of his Shares
and/or Warrants and to the cancellation of his Cancellation Securities (as
defined below), if any, at or prior to the Closing Date; and

 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, Sponsor desires Pine River, Parent, Merger Sub and the Company to enter
into the Merger Agreement and Sponsor desires the Company and the Warrant Agent
to enter into the Warrant Agreement Amendment:
 
NOW, THEREFORE, in consideration of the premises and the representations,
warranties and agreements contained herein and for good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.1           Definitions.  For purposes of this Agreement, the
following terms have the following meanings (capitalized terms used herein but
not otherwise defined shall have the meanings ascribed to them in the Merger
Agreement):
 
“Agreement” shall have the meaning set forth in the Recitals.
 
“Cancellation Securities” shall have the meaning set forth in Section 4.1.
 
“Company” shall have the meaning set forth in the Recitals.
 
“Escrow Agreement” means that Stock Escrow Agreement dated November 8, 2007
between the Company, the Sponsors, and Continental Stock Transfer & Trust
Company, as escrow agent (the “Escrow Agent”).
 
“Expiration Date” means the earlier of (i) the Closing Date and (ii) the
termination of the Merger Agreement in accordance with its terms.
 
“Manager” shall have the meaning set forth in the Recitals.
 
“Merger Agreement” shall have the meaning set forth in the Recitals.
 
“Merger Sub” shall have the meaning set forth in the Recitals.
 
“Parent” shall have the meaning set forth in the Recitals.
 
“Pine River” shall have the meaning set forth in the Recitals.
 
“Pine River Parties” means Pine River, Parent, Merger Sub and the Manager.
 
“Post-IPO Shares” shall have the meaning set forth in the Recitals.
 
“Sponsor” shall have the meaning set forth in the Recitals.
 
“Sponsor Shares” shall have the meaning set forth in the Recitals.
 
“Sponsor Warrants” shall have the meaning set forth in the Recitals.
 
“Sub-Management Agreement” shall have the meaning set forth in Section 4.2.
 
“Warrant Agent” shall have the meaning set forth in the Recitals.

 
2

--------------------------------------------------------------------------------

 
 
“Warrant Agreement” shall have the meaning set forth in the Recitals.
 
“Warrant Agreement Amendment” shall have the meaning set forth in the Recitals.
 
“Warrants” shall have the meaning set forth in the Recitals.
 
Section 1.2           Gender.  For the purposes of this Agreement, the words
“he,” “his” or “himself” shall be interpreted to include the masculine, feminine
and corporate, other entity or trust form.
 
ARTICLE II
 
COVENANTS TO SUPPORT THE MERGER
 
Section 2.1           Voting of Sponsor Securities.
 
(a)           Sponsor, as a holder of Post-IPO Shares, if any, hereby agrees
that from and after the date hereof until the earlier of (i) receipt of the
Company Stockholder Approval and (ii) the termination of the Merger Agreement in
accordance with its terms, at any Company Stockholders Meeting, or in connection
with any written consent of the Company’s stockholders, Sponsor will (A) appear
at such Company Stockholders Meeting or otherwise cause his Post-IPO Shares, if
any, to be counted as present thereat for purposes of calculating a quorum and
(B) vote or cause to be voted (including by written consent, if applicable) all
of his Post-IPO Shares, if any, (1) for approval and adoption of the Merger
Agreement and the transactions contemplated by the Merger Agreement (without
regard to any Change in Recommendation), (2) against any Acquisition Proposal,
without regard to the terms of such Acquisition Proposal, or any other
transaction, proposal, agreement or action made in opposition to adoption of the
Merger Agreement or in competition or inconsistent with the Merger and the other
transactions contemplated by the Merger Agreement, (3) against any other action
that is intended or could prevent, impede, or, in any material respect,
interfere with, delay the transactions contemplated by the Merger Agreement, or
(4) in favor of any other matter necessary to the consummation of the
transactions contemplated by the Merger Agreement.
 
(b)           Sponsor, as a holder of Sponsor Warrants, if any, hereby agrees
that from and after the date hereof until the earlier of (i) receipt of the
Company Stockholder Approval and (ii) the termination of the Merger Agreement in
accordance with its terms, in connection with any Company Warrantholders Meeting
or request for written consent at or through which proxies or written consents
of the Company’s Warrant holders are solicited to approve and adopt the Warrant
Agreement Amendment, Sponsor will execute and deliver to the Company a proxy or
written consent, as applicable, with respect to Sponsor’s Sponsor Warrants, if
any, to consent to the Warrant Agreement Amendment.
 
Section 2.2           No Restraint on Officer or Director Action.  The
agreements set forth herein shall in no way restrict any director or officer in
the exercise of his fiduciary duties as a director or officer of the
Company.  Each Sponsor has executed this Agreement solely in his capacity as the
beneficial owner of Sponsor Shares and/or Sponsor Warrants and no action taken
by any such director or officer solely in such Person’s capacity as a director
or officer of the Company shall be deemed to constitute a breach of any
provision of this Agreement.

 
3

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
Section 3.1           Representations and Warranties of Sponsor.  Sponsor hereby
represents and warrants to the Company and the Pine River Parties as follows:
 
(a)           Sponsor has all requisite legal capacity or other power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby.  This Agreement has been duly executed and
delivered by Sponsor and, assuming this Agreement constitutes a valid and
binding obligation of the Company and the Pine River Parties, constitutes a
valid and binding obligation of Sponsor enforceable against the Sponsor in
accordance with its terms, except that (i) such enforcement may be subject to
bankruptcy, insolvency, reorganization, moratorium, or other similar laws now or
hereafter in effect, and (ii) the remedy of specific performance and injunctive
and other forms of equitable relief may be subject to equitable defenses and to
the discretion of the court before which any proceeding therefor may be
brought.  Except for such informational filings with the Securities and Exchange
Commission as may be necessary under the Exchange Act, neither the execution,
delivery or performance of this Agreement by Sponsor nor the consummation by
Sponsor of the transactions contemplated hereby will (i) require Sponsor to make
any filing with, or obtain any permit, authorization, consent or approval of,
any Governmental Entity, (ii) result in a violation or breach of, or constitute
(with or without due notice or lapse of time or both) a default under, or give
rise to any right of termination, amendment, cancellation or acceleration under,
or result in the creation of any Lien upon any of the properties or assets of
the Sponsor under, any of the terms, conditions or provisions of any note, bond,
mortgage, indenture, lease, license, permit, concession, franchise, contract,
agreement or other instrument or obligation to which Sponsor is a party or by
which Sponsor or any of Sponsor’s properties or assets, including the Sponsor
Shares or Sponsor Warrants, may be bound (other than the Escrow Agreement) or
(iii) result in a violation by Sponsor of any Law applicable to Sponsor or any
of Sponsor’s properties or assets, including the Sponsor Shares or Sponsor
Warrants.
 
(b)           The Sponsor Shares, if any, set forth opposite such Sponsor’s name
on Exhibit A hereto and the certificates representing such Sponsor Shares are
held of record or beneficially by the Sponsor and the Sponsor has good and
marketable title to such Sponsor Shares, free and clear of any Liens, proxies,
voting trusts or agreements, understandings or arrangements, except for any such
Liens arising hereunder or under the Escrow Agreement.  Neither the Sponsor nor
any affiliate of the Sponsor owns of record or beneficially any securities of
the Company, or any options, warrants or rights exercisable for securities of
the Company, other than the Shares and Warrants set forth on Exhibit A
hereto.  Other than under this Agreement, neither Sponsor nor any affiliate of
Sponsor has granted or appointed any proxy, power of attorney or other rights
(except any expired or effectively revoked proxy) with respect to any Sponsor
Shares.
 
(c)           The Sponsor Warrants, if any, set forth opposite such Sponsor’s
name on Exhibit A hereto and the certificates representing such Sponsor Warrants
are now, and until the Expiration Date will be, held of record or beneficially
by Sponsor, and Sponsor has good and marketable title to such Sponsor Warrants,
free and clear of any Liens, proxies, voting trusts or agreements,
understandings or arrangements, except for any such Liens arising hereunder or
under the Subscription Agreement, dated as of October 12, 2007, relating to the
purchase of the Sponsor Warrants.  Other than under this Agreement, neither
Sponsor nor any affiliate of Sponsor has granted or appointed any proxy, power
of attorney or other rights (except any expired or effectively revoked proxy)
with respect to any such Sponsor Warrants.
 
(d)           No broker, investment banker, financial advisor or other person is
entitled to any broker’s, finder’s, financial advisor’s or other similar fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of the Sponsor.

 
4

--------------------------------------------------------------------------------

 
 
(e)           Sponsor understands and acknowledges that Pine River, Parent and
Merger Sub are entering into the Merger Agreement in reliance upon Sponsor’s
execution and delivery of this Agreement.
 
(f)           As of the date of this Agreement, there is no litigation, suit,
claim, action, proceeding or investigation pending or, to the knowledge of
Sponsor, threatened against Sponsor, or any property or asset of Sponsor, before
any Governmental Entity that (i) seeks to delay or prevent the consummation of
the transactions contemplated by this Agreement, the Merger Agreement or the
Warrant Agreement Amendment or (ii) relates to the Sponsor Shares or the Sponsor
Warrants.
 
Section 3.2          Representations and Warranties of the Company.  The Company
represents and warrants to Sponsor and the Pine River Parties as follows:
(a) this Agreement has been duly and validly authorized by the Company,
including by its board of directors, (b) this Agreement has been duly executed
and delivered by a duly authorized officer or other representative of the
Company, (c) assuming this Agreement constitutes a valid and binding agreement
of the other parties, this Agreement constitutes a valid and binding agreement
of the Company, enforceable against the Company in accordance with its terms,
and (d) except for such informational filings with the Securities and Exchange
Commission as may be necessary under the Exchange Act, neither the execution,
delivery or performance of this Agreement by the Company nor the consummation by
the Company of the transactions contemplated hereby will (i) require the Company
to make any filing with, or obtain any permit, authorization, consent or
approval of, any Governmental Entity, (ii) result in a violation or breach of,
or constitute (with or without due notice or lapse of time or both) a default
under, or give rise to any right of termination, amendment, cancellation or
acceleration under, or result in the creation of any Lien upon any of the
properties or assets of the Company under, any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, lease, license, permit,
concession, franchise, contract, agreement or other instrument or obligation to
which the Company is a party or by which the Company or any of its properties or
assets may be bound, other than, the Escrow Agreement or (iii) result in a
violation by the Company of any Law applicable to the Company or any of its
properties or assets.
 
Section 3.3           Representations and Warranties of the Pine River Parties.
 
(a)           Each of the Pine River Parties represents and warrants to Sponsor
and the Company as follows:  (a) this Agreement has been duly and validly
authorized by such party (including by its board of directors or other
applicable governing body), (b) this Agreement has been duly executed and
delivered by a duly authorized officer or other representative of such party,
(c) assuming this Agreement constitutes a valid and binding agreement of the
other parties, this Agreement constitutes a valid and binding agreement of such
party, enforceable against such party in accordance with its terms, and (d)
except for such informational filings with the Securities and Exchange
Commission as may be necessary under the Exchange Act, neither the execution,
delivery or performance of this Agreement by such party nor the consummation by
such party of the transactions contemplated hereby will (i) require such party
to make any filing with, or obtain any permit, authorization, consent or
approval of, any Governmental Entity, (ii) result in a violation or breach of,
or constitute (with or without due notice or lapse of time or both) a default
under, or give rise to any right of termination, amendment, cancellation or
acceleration under, or result in the creation of any Lien upon any of the
properties or assets of such party under, any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, lease, license, permit,
concession, franchise, contract, agreement or other instrument or obligation to
which such party is a party or by which such party or any of such party’s
properties or assets may be bound or (iii) result in a violation by such party
of any Law applicable to such party or any of such party’s properties or assets.

 
5

--------------------------------------------------------------------------------

 
 
(b)  Parent represents and warrants to Sponsor that the Sub-Management Agreement
among PRCM Advisers LLC, CLA Founders LLC and Pine River to be entered into on
the Closing has been duly authorized and approved by all necessary action of
Parent.


ARTICLE IV
 
SHARE CANCELLATION AND OTHER AGREEMENTS
 
Section 4.1           Surrender and Cancellation of Securities.  On or prior to
the Closing Date, Sponsor shall cause the Company to instruct its transfer agent
to cancel all of the Sponsor Shares set forth opposite Sponsor’s name on Exhibit
A hereto, but not including any Post-IPO Shares beneficially owned or acquired
by the Sponsor whether acquired directly or indirectly, (the “Cancellation
Securities”), except that after the Closing, Sponsor will continue to hold
Sponsor’s Sponsor Warrants, subject to the revision of the terms of such
Warrants pursuant to the Warrant Agreement Amendment. On the Closing Date the
transfer agent shall cancel such Cancellation Securities in accordance with
Section 3.1(c) of the Merger Agreement, if not previously cancelled.  Without
limiting the provisions of Section 5.1, Sponsor hereby agrees to execute such
additional documents and to provide the Company or its transfer agent with any
further assurances as may be necessary to effect the cancellation of the
Cancellation Securities.
 
Section 4.2          Sub-Management Agreement.  Pine River, the Manager and
Sponsor agree that on the date of this Agreement, Pine River, the Manager and
CLA Founders LLC shall enter into the sub-management agreement (the
“Sub-Management Agreement”) attached hereto as Exhibit C.
 
Section 4.3           Escrow Agreement Termination.  The Company and Sponsor
agree that on or prior to the Closing Date, the Company, Citigroup Global
Markets Inc. and each Sponsor shall enter into an agreement to terminate the
Escrow Agreement effective on the Closing Date.
 
Section 4.4           Registration Rights Agreement.  Pine River, the Company
and Sponsor agree that on or prior to the Closing Date, Pine River, the Parent
and Sponsor shall enter into Registration Rights Agreement in form to be agreed
upon by the parties thereto.
 
ARTICLE V
 
Section 5.1           Further Assurances.  Subject to the terms and conditions
of this Agreement, each of the parties hereto agrees to use all reasonable
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, all things necessary, proper or advisable under applicable laws to
consummate and make effective the transactions contemplated hereby.  At the
other party’s reasonable request and without further consideration, each party
hereto shall execute and deliver such additional documents and take all such
further lawful action as may be necessary or desirable to consummate and make
effective, in the most expeditious manner practicable, the transactions
contemplated hereby. Sponsor acknowledges that Parent and the Company may
disclose information regarding Sponsor, this Agreement and the transactions
contemplated hereby in filings required to be made by Parent and/or the Company
under the Securities Act or the Exchange Act.
 
Section 5.2           Assignment; Binding Effect.  Neither this Agreement nor
any of the rights, interests or obligations hereunder shall be assigned by any
of the parties hereto (whether by operation of law or otherwise) without the
prior written consent of the other parties.  Subject to the preceding sentence,
this Agreement will be binding upon, inure to the benefit of and be enforceable
by the parties and their respective successors and assigns.

 
6

--------------------------------------------------------------------------------

 
 
Section 5.3           Termination.  This Agreement, and all rights and
obligations of the parties hereunder, shall terminate on the Expiration
Date.  Nothing in this Section 6.3 shall relieve any party from liability for
willful breach of this Agreement.
 
Section 5.4           Stop Transfer.  The Company shall not register the
transfer of any certificate representing Sponsor’s Sponsor Shares or Sponsor
Warrants unless such transfer is made in accordance with the terms of this
Agreement.
 
Section 5.5           Expenses.  Except as otherwise provided in this Agreement
or in the Merger Agreement, each party shall bear its own expenses in connection
with the transactions contemplated by this Agreement.
 
Section 5.6           Amendments.  This Agreement may be amended by the parties
hereto, by duly authorized action taken.  This Agreement may not be amended
except by an instrument in writing signed on behalf of each of the parties
hereto.
 
Section 5.7           Extension; Waiver.  The parties hereto may (i) extend the
time for the performance of any of the obligations or other acts of the other
parties hereto, (ii) waive any inaccuracies in the representations and
warranties contained herein or in any document delivered pursuant hereto or
(iii) waive compliance with any of the agreements or conditions contained
herein.  Any agreement on the part of a party hereto to any such extension or
waiver shall be valid only if set forth in a written instrument signed on behalf
of such party.  The failure of any party to this Agreement to assert any of its
rights under this Agreement or otherwise shall not constitute a waiver of those
rights.
 
Section 5.8           Notice.  All notices and other communications hereunder
shall be in writing and shall be deemed given upon receipt by the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):
 
 
(i)
if to any Pine River Party, to:
  
Pine River Capital Management LP
601 Carlson Parkway, Suite 330
Minnetonka, MN 55305
Attention:  Tim O’Brien
Facsimile:  (612) 238-3301
          with a copy to:           
Clifford Chance US LLP
31 West 52nd Street
New York, New York 10019
Attention:  Jay Bernstein and Brian Hoffmann
Facsimile:  (212) 878-8375 

 
 
(ii)
if to the Company, to:
 
Capitol Acquisition Corporation
509 7th Street, NW
Washington, D.C.  20004
Attention:  Mark Ein
Facsimile: (202) 654-7063


 
7

--------------------------------------------------------------------------------

 
 
with a copy to:
 
Graubard Miller
The Chrysler Building
405 Lexington Avenue
New York, NY 10174-1901
Attention:  David Alan Miller
Facsimile:  (212) 818-8881
 
and
 
Latham & Watkins LLP
555 Eleventh Street, N.W.
Washington, DC 20004
Attention:  Paul F. Sheridan, Jr.
                  David I. Brown
Facsimile:  202-637-2201
 
and
 
 
(iii)
if to Sponsor, to the address set forth under the name of Sponsor on the
signature pages hereto (or at such other address for Sponsor as shall be
specified by like notice)

 
 
with a copy to:

 
Graubard Miller
The Chrysler Building
405 Lexington Avenue
New York, NY 10174-1901
Attention:  David Alan Miller
Facsimile:  (212) 818-8881
 
and


Latham & Watkins LLP
555 Eleventh Street, N.W.
Washington, DC 20004
Attention:  Paul F. Sheridan, Jr.
 
                  David I. Brown

 
Facsimile:  202-637-2201

 
Section 5.9           Interpretation.  Words used herein, regardless of the
number and gender specifically used, shall be deemed and construed to include
any other number, singular or plural, and any other gender, masculine, feminine
or neuter, as the context requires.  When a reference is made in this Agreement
to an Article or a Section, such reference shall be to an Article or a Section
of this Agreement unless otherwise indicated.  The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.  This Agreement is the result of
the joint efforts of the Pine River Parties, the Company, and Sponsor and each
provision hereof has been subject to the mutual consultation, negotiation and
agreement of the parties and there shall be no construction against any party
based on any presumption of that party’s involvement in the drafting
thereof.  The words “include”, “includes” or “including” shall be deemed to be
followed by the words “without limitation.”  A “subsidiary” of any person means
another person, an amount of the voting securities, other voting ownership or
voting partnership interests of which is sufficient to elect at least a majority
of its Board of Directors or other governing body (or, if there are no such
voting interests, 50% or more of the equity interests of which) is owned
directly or indirectly by such first person.  The term “ordinary course of
business” (or similar terms) shall be deemed to be followed by the words
“consistent with past practice.”

 
8

--------------------------------------------------------------------------------

 
 
Section 5.10          Counterparts.  This Agreement may be executed in two or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when two or more counterparts have been signed by
each of the parties and delivered to the other parties, it being understood that
all parties need not sign the same counterpart.  This Agreement shall be binding
upon Sponsor upon the execution of this Agreement by the Pine River Parties, the
Company and Sponsor.
 
Section 5.11          Entire Agreement; No Third-Party Beneficiaries.  This
Agreement (including the documents and the instruments referred to herein,
including, for the avoidance of doubt, the Merger Agreement, the Escrow
Agreement Amendment, the Revenue Sharing Agreement and the Registration Rights
Agreement) (a) constitutes the entire agreement and supersedes all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof, and (b) is not intended to confer upon any
person other than the parties hereto any rights or remedies hereunder.
 
Section 5.12          Severability.  This Agreement shall be deemed severable;
the invalidity or unenforceability of any term or provision of this Agreement
shall not affect the validity or enforceability of the balance of this Agreement
or of any other term hereof, which shall remain in full force and effect.  If of
any of the provisions hereof are determined to be invalid or unenforceable, the
parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible.
 
Section 5.13          Enforcement.  The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement, in addition to any
other remedy to which they are entitled at law or in equity, including damages,
which shall include reasonable out-of-pocket expenses and any other damages
actually suffered.  THE PARTIES HEREBY (i) SUBMIT TO THE EXCLUSIVE JURISDICTION
OF ANY FEDERAL OR STATE COURT SITTING IN THE STATE OF DELAWARE AND AGREE NOT TO
BRING ANY ACTIONS RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY IN ANY OTHER COURT, OTHER THAN TO ENFORCE THE JUDGMENTS OF SUCH COURTS,
(ii) AGREE NOT TO OBJECT TO VENUE IN SUCH COURTS OR TO CLAIM THAT SUCH FORUM IS
INCONVENIENT AND (iii) AGREE THAT NOTICE OR THE SERVICE OF PROCESS IN ANY
PROCEEDING SHALL BE PROPERLY SERVED OR DELIVERED IF DELIVERED IN THE MANNER
CONTEMPLATED BY SECTION 5.13 HEREOF.  IN ADDITION, EACH OF THE PARTIES HERETO
WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY CLAIM OR PROCEEDING
RELATED TO OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY.
 
Section 5.14          Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD
TO ANY APPLICABLE CONFLICTS OF LAW.

 
9

--------------------------------------------------------------------------------

 
 
Section 5.15          Publicity.  Except as otherwise required by law, court
process or the rules of any applicable securities exchange or as contemplated or
provided elsewhere herein, no party hereto shall issue any press release or
otherwise make any public statement with respect to the transactions
contemplated by this Agreement without prior consultation with the other parties
hereto.
 
[SIGNATURE PAGES FOLLOW]

 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each party has duly signed this Agreement, all as of the
date first written above.
 
PINE RIVER PARTIES:
 
PINE RIVER CAPITAL MANAGEMENT L.P.
   
By:
/s/ Jeff Stolt
 
Name: Jeff Stolt
 
Title: Chief Financial Officer
   
TWO HARBORS INVESTMENT CORP.
   
By:
/s/ Thomas Siering
 
Name: Thomas Siering
 
Title: President
   
TWO HARBORS MERGER CORP.
   
By:
/s/ Thomas Siering
 
Name: Thomas Siering
 
Title:  President and Chief Executive Officer
   
PRCM ADVISERS LLC
     
  By Pine River Capital Management, L.P., Member
   
By:
/s/ Jeff Stolt
 
Name: Jeff Stolt
 
Title: Chief Financial Officer
   
THE COMPANY:
   
CAPITOL ACQUISITION CORP.
   
By:
/s/ Mark Ein
 
 Name:
 
 Title:

 
(Signature Page to Sponsors’ Voting and Support Agreement)

 
 

--------------------------------------------------------------------------------

 


SPONSOR:
   
By:
/s/ Amanda G. Eilian
 
Name:    Amanda G. Eilian
 
Address:

 
(Signature Page to Sponsors’ Voting and Support Agreement)

 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
BENEFICIAL AND RECORD OWNERSHIP OF SPONSOR SECURITIES
 
Equity Interests of Sponsors



   
Shares
   
Warrants
               
Lawrence
Calcano                                                                 
    196,868       250,000  
Capitol Acquisition Management LLC
    5,938,836       —  
Brooke B.
Coburn                                                                 
    32,812       100,000  
Amanda Eilian                                                                 
    —       160,000  
Mark D. Ein                                                                 
    —       3,040,000  
Richard C.
Donaldson                                                                 
    65,623       200,000  
Raul J.
Fernandez                                                                 
    65,623       750,000  
Miles Gilburne                                                                 
    —       —  
Dr. Jeong H.
Kim                                                                 
    32,812       750,000  
Ted Leonsis                                                                 
    32,812       100,000  
Hugh Panero                                                                 
    32,812       100,000  
Arno Penzias                                                                 
    32,812       200,000  
Piyush Sodha                                                                 
    65,623       1,000,000  
Thomas E.
Wheeler                                                                 
    32,812       100,000  
ZG Ventures LLC                                                                 
    32,812       250,000  
TOTAL                                                                 
    6,562,257       7,000,000  

 
 
A-1

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
WARRANT AGREEMENT AMENDMENT

 
B-1

--------------------------------------------------------------------------------

 
 
EXHIBIT C


SUB-MANAGEMENT AGREEMENT

 
C-1

--------------------------------------------------------------------------------

 